Mr. Justice Gordon
delivered the opinion of the court,
The plaintiffs below are the widow and children of Winfield S. Devine, who was, on the 11th of December, 1883, mortally injured in the forge of the defendant. For the damages resulting from his death, which occurred the day after the injury, this action was brought. The history of the case, as we find it detailed in the statements furnished to us by counsel, is as follows : In November, 1883, the company, defendant, found it necessary or convenient to make some repairs upon their forge, and to put therein a new steam hammer. This work was done partly by hands sent from the Scott Works, part of the defendant’s general establishment, and partly by a Philadelphia firm. In making these repairs it became necessary to place overhead a large beam of timber, extending from one stringer, or joist, to another, and, as we understand it, this timber was used as a support for the exhaust pipe connected with the hammer about which Devine was employed. By some oversight or neglect the beam was not fastened to its place, and the result was, that whilst Devine was engaged in running this hammer the timber stick was jarred from its place, and in falling struck and mortally wounded the decedent as above stated. Now, it was contended by the plaintiffs that it was the duty of the company defendant to furnish this, their employee, both a place in which to work and machinery with which to operate that were reasonably safe, and that failing so to do, it was responsible for the accident which happened to Devine. The position thus assumed the court refused to adopt, on the ground that it altogether ignored the question of contributory negligence on his part. This refusal certainly did no injustice to the plaintiffs. Whilst the master is bound to furnish his servant with appliances which can be safely used in and about the work he is required to do, yet a duty also rests upon the workman to see to his own safety. Devine was a hammerman, and we must infer that he knew the effect his hammer was likely, by its jarring, to produce upon surrounding objects, and that *253it was his business to see that not only this hammer, but all tilings about it, were safe. Clearly, the presumption is not too violent that one who professes to know how to use a tool, knows also whether it is safe or unsafe. So we may presume that ho understands the effect that the working of such tool is likely to have on things in its vicinity. Who then, ought to have known, if Devine did not, the effect the jarring of the hammer would have on the beam above his head ? It did not, therefore, require the testimony of Edward Kerr, who says that he warned him to see that the beams overhead were secure, to carry the case to the jury on the question of contributory negligence. Indeed, our only doubt is whether the facts connected with this part of the case did not require a peremptory instruction that, in this matter, Devine was negligent, and that his death was attributable to his own default.
But passing this, we think the court erred in not affirming the defendant’s first point. We fail to read even the plaintiffs’ evidence aright if those who placed the beam where and as it was, were not Devine’s fellow-servants. John A. Moyer testifies that Devine was present, at least part of the time, whilst the repairs were being made ; he says : “ Sometimes when we worked under one of the machinists he gave us the instructions ; when we worked around the hammer there was somebody there ; when Winfield Devine was there we worked under him — the man that got killed.” Again, in answer to the question, “Is it not true that at the time you were working around the hammer, when Devine was there he was the boss — that he was the man from whom you got the instructions ? ” he says : “ In rigging up and repairing around there, when they were putting up the legs, we worked all under the machinists, Devine and all. But in cleaning up, or something of that kind around the hammer, we workecl whatever he told us to do.” Further on this witness swears that Kerr told Devine, before the hammer was started, to see to it that everything was right. It thus appears, without reference to the evidence produced on part of the defence, that the decedent was a fellow-servant witlx those engaged in this work of repairing, and that it was his business to finally examine and see that all things were secure. It does not matter that he happened to be absent at the time the beam was put in place, for not the less was he a co-employee with those who did that work; neither does it matter whence came these fellow-servaixts, whether from the Forge or the Scott Works, since they were all engaged in one co'mmon employment. If he was at any time, during the progress of this particular work, engaged as one of the hands employed for its accomplishment, he and all those laboxing with him must be regarded as co-employees, *254and because of this relation, the employer.cannot be made responsible for damages resulting to one of them, as a consequence of the negligence of another: Lehigh Valley Coal Co. v. Jones, 5 Norr., 432.
But still farther: in the testimony above cited we have a corroboration, by a witness of the plaintiffs, of that part of the evidence of Kerr, the defendant’s foreman, wherein he alleges that he gave Devine special instructions “ to see that everything on top was made fast, knowing the danger that would result.” As Moyer says : “ He was to look after that
everything was right.” Taking this evidence in connection with the fact that, Avithout such instruction, it Avas his business to see that the hammer was in all particulars safe and in good working order before he started it, and the inference is irresistible that the accident from which he suffered Avas due to his OAvn neglect. Thus, quaeunque via data; whether we regard Devine as engaged with those who did the defective Avork, or as wanting in proper care in the discharge of his duty, the company cannot be charged with the results of this lamentable accident. In other words, the court should have affirmed the defendant’s fourth point, “ that under all the evidehce in the case the verdict must be for the defendant.”
The judgment is reversed.